In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1007V
                                       Filed: April 23, 2015
                                           Unpublished

****************************
NONA JONES,                            *
                                       *
                     Petitioner,       *       Joint Stipulation on Damages;
                                       *       Influenza Vaccine or Flu Vaccine;
                                       *       Guillain-Barré Syndrome (GBS);
SECRETARY OF HEALTH                    *       Special Processing Unit; Joint
AND HUMAN SERVICES,                    *       Stipulation on Attorneys’ Fees and Cost
                                       *
                     Respondent.       *
                                       *
****************************
Mark L. Krueger, Esq., Krueger & Hernandez, S.C., Baraboo, WI, for petitioner.
Lisa A. Watts, Esq., US Department of Justice, Washington, DC, for respondent.

      DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES AND COSTS1

Vowell, Chief Special Master:

        On October 17, 2014, Nona Jones filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered Guillain-Barré
syndrome (GBS) resulting from the influenza vaccine she received on October 17,
2012. Petition, ¶ 15; Stipulation, filed Apr. 23, 2015, ¶ 4. Petitioner further alleges that
she experienced the residual effects of GBS for more than six months, has filed no
other action for this injury, and has received no prior award or settlement. Petition, ¶¶
14-16; Stipulation, ¶¶ 4-5. Respondent denies that the influenza vaccination caused
petitioner’s GBS or any other injury. Stipulation, ¶ 6.




1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
April 23, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

      Respondent agrees to pay petitioner a lump sum of $140,000.00. Stipulation, ¶
8. This amount represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a). Id.

       The stipulation also included an award of attorneys’ fees and costs in the amount
of $11,849.88 to which petitioner agreed. Stipulation, ¶ 8. In accordance with General
Order #9, petitioner’s counsel asserts that petitioner incurred no out-of-pocket
expenses. Id.

      The Vaccine Act permits an award of reasonable fees and costs. 42 U.S.C. § 300
aa-15(e). I find the proposed total amount of $11,849.88 to be reasonable.

     Pursuant to the terms stated in the attached Stipulation, I award petitioner a
payment of $151,849.88 as follows:

        a. a lump sum payment of $140,000.00 in the form of a check payable solely to
petitioner, Nona Jones;

        b. a lump sum payment of $11,849.88 in the form of a check payable jointly to
petitioner, Nona Jones and petitioner’s counsel, Mark Krueger.

       I adopt the parties’ stipulation attached hereto, and award compensation and
fees and costs in the amount and on the terms set forth therein. In the absence of a
motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
                                                      2
Case 1:14-vv-01007-UNJ Document 18 Filed 04/23/15 Page 1 of 5
Case 1:14-vv-01007-UNJ Document 18 Filed 04/23/15 Page 2 of 5
Case 1:14-vv-01007-UNJ Document 18 Filed 04/23/15 Page 3 of 5
Case 1:14-vv-01007-UNJ Document 18 Filed 04/23/15 Page 4 of 5
Case 1:14-vv-01007-UNJ Document 18 Filed 04/23/15 Page 5 of 5